UNITED STATES TRADE CENTER SERVICE PROVIDER AGREEMENT

 

This United States Service Provider Agreement (this “Agreement”) is made and
effective as of December 19, 2015 (the “Effective Date”), by and between
AmericaTowne, Inc., a Delaware corporation and reporting company under the rules
promulgated by the United States Securities and Exchange Commission, with a
mailing address for notice purposes of 4700 Homewood Court, Suite 100 in
Raleigh, North Carolina 27609 (“AmericaTowne”) and Raphael Mutava Kimilu, an
individual with an address for notice purposes of 8521 Lyons Place Philadelphia,
PA 19153 USA (the “Service Provider”). AmericaTowne and the Service Provider may
be defined singularly as a “Party” or collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Parties have determined that the transaction contemplated by this
Agreement would be advantageous and beneficial to them.

 

WHEREAS, the Service Provider and its management have distinct experience
working with potential individuals and businesses who may be candidates for
AmericaTowne’s operations and business, including but not limited to, experience
assisting businesses and entrepreneurs who may be candidates for occupancy, or
facilitating the acquisition of goods and performing services to AmericaTowne,
securing funding (credit lines, loans and loan guarantees), insurance, supplier
and export contracts and other related services that could assist candidates in
conducting business with AmericaTowne. These services are collectively referred
to herein as “Support Services”

 

WHEREAS, in consideration for the Service Provider having an agreement with
AmericaTowne in providing Support Services, and the Service Provider in agreeing
not to provide similar services to other parties similarly situated as
AmericaTowne, the Parties agree to the terms and conditions of this Agreement.

 

WHEREAS, the Parties agree to form a limited liability company (an “LLC”) with
AmericaTowne or a wholly-owned special purpose entity subsidiary of AmericaTowne
owning 57% of the authorized units of the newly formed entity and the Service
Provider owning 8% of the authorized units, and the EB5 investor, if any 35%. If
there is no EB5 investor AmericaTowne or its wholly owned special purpose
subsidiary will own the 35% allocated for the EB5 investor, until if and when an
EB5 investor participates.

 

WHEREAS, the Parties agree that the location of the LLC’s business operations
will be in Philadelphia, PA or another location as designated by AmericaTowne.

 

WHEREAS, under the terms of the Operating Agreement for the LLC, the Parties
agree that the LLC will operate from a designated location approved by
AmericaTowne and that is commensurate with AmericaTowne’s office in Raleigh,
North Carolina. The Service Provider will manage this office.

 

WHEREAS, the Parties agree that the LLC’s ownership may change as directed by
AmericaTowne to accommodate other investors including those investors that may
participate under the Immigrant Investor Program administered by the United
States Citizenship and Immigration Services commonly referred to as the “EB-5”
visa (hereinafter referred to as the “EB-5 Program.”)

 

WHEREAS, the Service Provider agrees to manage, operate, employ and maintain a
specific number of employees consistent with the requirements of the EB-5
Program, as may be amended and revised during the term of this Agreement.

 

WHEREAS, the Service Provider agrees, that if an investment under the EB-5
Program is assigned to the LLC, an office will be maintained within the closest
Targeted Employment Area, to meet the EB5 Program criteria.

 

WHEREAS, the Recitals stated herein are not mere statements, but representations
and warranties of the parties, and material terms in which each party has relied
upon in executing this Agreement.

 

NOW, THEREFORE, in consideration the representations, warranties and agreements
herein contained, the Parties agree as follows:

-1- 

 

 

 

1. Term of Agreement. This Agreement shall become effective upon the Effective
Date and, absent gross negligence, or willful and material breach of this
Agreement or intentional violation of any law by the Service Provider that
cannot be reasonably cured by the Service Provider within thirty (30) days of
receipt of written notice by AmericaTowne of the alleged action or omission,
this Agreement shall not be terminated absent mutual written agreement between
the Parties prior to December 31, 2021 (the “Term”). The Parties agree that in
the event of termination under this Section 1, any and all corresponding rights,
duties and obligations intended to survive post-termination shall remain in full
force and effect. Upon termination under this Section 1, AmericaTowne shall
reimburse the Service Provider for any approved compensation and expenses
incurred related to fulfilling its duties under this Agreement. In the event the
Parties do not organize the LLC as contemplated herein, within 45 days of the
effective date this Agreement is null and void.

 

2. Option and Conditions to Extension of Term. AmericaTowne retains the option
to extend the Term under its sole discretion until December 7, 2025 subject to
the terms of this Section 2 (the “Option Term”). The Option Term shall become
effective provided AmericaTowne provides written notice to the Service Provider
by 10/31/2021 of its intent to exercise the option right herein. AmericaTowne
may terminate this Agreement at any time during the Option Term subject to
AmericaTowne providing written notice to the Service Provider fifteen (15) days
prior to the termination. The Parties agree that in the event of termination
under this Section 2, any and all corresponding rights, duties and obligations
intended to survive post-termination shall remain in full force and effect. Upon
termination under this Section 2, AmericaTowne shall reimburse the Service
Provider for any approved compensation and expenses incurred related to
fulfilling its duties under this Agreement.

 

3. Scope of Services. The Service Provider shall provide Support Services for
the benefit of AmericaTowne in a manner deemed commercially acceptable by
AmericaTowne. The Service Provider is not responsible for recruiting EB5
participants. The Service Provider’s role is to support AmericaTowne’s export
activities.

 

4. Compensation. In consideration of the Service Provider providing the Support
Services to AmericaTowne, the Parties have agreed to the “Compensation Schedule”
attached hereto as Exhibit A.

 

5. Exclusive Independent Contractor. The Service Provider is an independent
contractor, and for the consideration agreed upon herein, agrees to provide the
services identified in Section 3, above, on an exclusive basis to AmericaTowne.
AmericaTowne shall cooperate with the Service Provider in providing the Service
Provider with sufficient and confidential information and knowledge of
AmericaTowne’s business in order for the Service Provider to perform under this
Agreement. AmericaTowne agrees to be responsible for all costs necessary in
providing this information and knowledge to the Service Provider. The Service
Provider has the sole right to control and direct the means, manner, and method
by which the services required by this Agreement will be performed. The Service
Provider has the right to perform the services required by this Agreement at any
place or location and at such times as the Service Provider may determine. The
Service Provider has the right to hire assistants as subcontractors or to use
employees to provide the services required by this Agreement provided that such
individuals have no less than six months of experience in providing services
contemplated under this Agreement.

 

The Service Provider represents that those subcontractors or employees
performing services under this Agreement on behalf of the Service Provider meet
The Service Provider’s conditions of employment. The Service Provider, or the
Service Provider’s employees or contract personnel shall perform the services
required by this Agreement, and AmericaTowne shall not hire, supervise, or pay
any assistants to help the Service Provider. Neither the Service Provider nor
the Service Provider’s employees or contract personnel shall receive any
training from the AmericaTowne in the professional skills necessary to perform
the services required by this Agreement, unless otherwise agreed upon by the
Parties.

 

6. Waiver and Assumption of Liability. The Service Provider assumes all
liability for personal injuries of any kind or death directly related to its
performance under this Agreement. The Service Provider assumes all liability and
responsibility for its personal property while acting under this Agreement.

 

7. Confidential Information. The Service Provider will not disclose or use,
either during or after the term of this Agreement, any proprietary or
confidential information of AmericaTowne without AmericaTowne’s prior written
consent except to the extent necessary to perform services on AmericaTowne’s
behalf. Proprietary or confidential information includes the written, printed,
graphic, or electronically recorded materials furnished by the AmericaTowne for
the Service Provider to use; information belonging to AmericaTowne about whom
the Service Provider gained knowledge as a result of the Service Provider’s
services to AmericaTowne. AmericaTowne agrees it will not provide the Service
Provider with false written or verbal information. The Service Provider shall
not be restricted in using any material that is publicly available, already in
the Service Provider’s possession, or known to the Service Provider without
restriction, or the Service Provider from sources other than AmericaTowne
rightfully obtains that. On termination of this Agreement, the Service Provider
shall deliver to AmericaTowne all materials in the Service Provider’s possession
relating to AmericaTowne’s business.

-2- 

 

 

 

8. Agreement Not To Circumvent. The Parties agree that the AmericaTowne has a
legitimate business purpose in seeking a restrictive covenant from the Service
Provider not to directly or indirectly circumvent confidential information in
order to either benefit directly or indirectly from the opportunities presented
by and paid for by AmericaTowne. The Parties agree that the restrictions in this
section are fair and reasonable in all respects. If any provision of this
section are ever held by a court to be unreasonable, the Parties agree that this
section shall be enforced to the extent it is deemed to be reasonable. This
section survives any termination of this Agreement.

 

9. Covenant Not To Compete. The Service Provider agrees that in consideration of
the compensation set forth herein and in consideration of the AmericaTowne
sharing confidential and proprietary information with the Service Provider, the
Service Provider agrees that during the Term herein and for six (6) months after
termination of this Agreement, the Service Provider shall not actively compete
against AmericaTowne in the United States of America or in any other country in
which the AmericaTowne now or during the Term or, if applicable, the Option Term
of this Agreement does business. By executing this Agreement, the Service
Provider agrees that the AmericaTowne has a legitimate business interest in
seeking the restrictive covenant herein.

 

10. Intellectual Property. All materials developed by the Service Provider for
AmericaTowne, if any, will belong exclusively to AmericaTowne, and will be
deemed to have been developed and created by the Service Provider for
AmericaTowne as “work for hire.”

 

11. Mutual Indemnification/Hold Harmless. The Service Provider, as an
independent contractor, agrees to indemnify, defend, and hold harmless
AmericaTowne from any and all liability resulting from intentional or reckless
acts or the acts of the employees or agents of the Service Provider. Likewise,
AmericaTowne agrees to indemnify, defend, and hold harmless the Service Provider
from any and all liability resulting from intentional or reckless acts or the
acts of the employees, agents, franchisees, licensees, directors or officers of
AmericaTowne.

 

The party entitled to indemnification is defined in this Section 10 as the
“Indemnified Party,” and the party providing the indemnity is the “Indemnifying
Party.” In the event of a lawsuit, investigation, or claim, the Indemnifying
Party will, at its sole discretion, cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Party from losses arising
out of or resulting from any inaccuracy, misrepresentation or breach or
non-fulfillment of any covenant or agreement by the Indemnifying Party in
connection with: (i) any and all claims, liabilities, losses or damages related
solely and exclusively to statements prepared by, or made by, the Indemnified
Party that were either approved in advance by the Indemnifying Party or entirely
based on information provided by the Indemnifying Party to the Indemnified Party
expressly for use in connection with the services under this Agreement, and (ii)
all claims, actions, Suits, proceedings, demands, assessments, judgments, costs
and expenses, including, without limitation, any legal fees and expenses,
incident to any of the foregoing, except in case of the   Indemnified Party’s
gross negligence, bad faith or willful misconduct with respect thereto.

 

12. Permits and Licenses. The Service Provider declares that it has complied
with all federal, state, and local laws requiring business permits,
certificates, and licenses required to carry out the services to be performed
under this Agreement.

 

13. Assignment. Neither party shall assign its rights or duties under this
Agreement unless it receives the prior written approval of the other party,
which approval may be withheld in such party’s sole discretion.

 

14. Amendment. This Agreement may be amended by a writing signed by the Parties.

 

15. Severability. If any term, provision, covenant or restriction contained in
this Agreement is held by any court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants or
restrictions contained in this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated, and if a covenant or
provision is determined to be unenforceable by reason of its extent, duration,
scope or otherwise, then the Parties intend and hereby request that the court or
other authority making that determination shall only modify such extent,
duration, scope or other provision to the extent necessary to make it
enforceable and enforce it in its modified form for all purposes of this
Agreement.

 

16. Complete Agreement. This Agreement, and the Compensation Schedule, contains
the entire agreement between the Parties with respect to the matters covered
herein. The Service Provider acknowledges that this Agreement is entered into
solely on the basis of the written representations contained herein.

-3- 

 

 

 

17. Applicable Law. The laws of North Carolina shall govern this Agreement. The
Parties agree that, should any dispute arise out of, in connection with, or
relating to this Agreement, that they shall cooperate in good faith to resolve
any such disputes, and if unsuccessful, the Parties agree to binding arbitration
under the procedural rules of the American Arbitration Association. The Parties
agree that such arbitration shall be final and binding, and that by agreeing to
arbitration, are waiving their right to seek legal remedies in Court and agree
to waive the right to a trial by jury; however, the Parties agree that they have
the right to seek equitable relief from a Court of competent jurisdiction for
any alleged breach of Sections 7 through 10 of this Agreement.

 

18. Counterparts; Electronic or Facsimile Signature. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.
Signatures on this Agreement may be communicated by facsimile and or other
electronic transmission and shall be binding upon the parties hereto so
transmitting their signatures. Counterparts with original signatures shall be
provided to the other parties hereto following the applicable transmission;
provided that the failure to provide the original counterpart shall have no
effect on the validity or the binding nature of this Agreement.

 

19. Joint Drafting, Negotiation and Conflict Waiver. Each Party agrees that they
have had an opportunity to participate in the drafting, preparation and
negotiation of this Agreement. Each of the Parties expressly acknowledges such
participation and negotiation in order to avoid the application of any rule
construing contractual language against the drafter thereof and agrees that the
provisions of this Agreement shall be construed without prejudice to the Party
who actually memorialized this Agreement in final form.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.

 

AMERICATOWNE, INC.

 

 

By:/s/ Alton Perkins Date: 12/19/2015

Alton Perkins

Chairman of the Board

Authorized by Board of Directors

 

 

THE SERVICE PROVIDER

 

 

By:/s/ Raphael Mutava Kimilu Date: 12/19/2015

Raphael Mutava Kimilu

-4- 

 

 

 